BROADVISION
Framework for FY 2009
Employee Profit-Sharing Plan (EPSP)
 
Plan objective:
The program is designed to retain our talented employees by sharing company
profitability once a certain threshold has been met and maintained on a
sustainable basis.  It is also intended to underscore the commitment to turning
around our company by aligning and rewarding behavior that leads to achieving a
profitable business model and other company objectives.
   
Plan duration:
January 1 ~ December 31 2009
   
Plan details:
1. EPSP award pool allocation methodology approved by BOD Compensation Committee
at the beginning of the year and implemented by management on a quarterly basis.
2. Eligible persons are active, full-time or more than seventy-five percent
(>75%) part-time employees who maintain a satisfactory standing during the
entirety of each quarter and who remain an employee at the time of each
quarterly payout.  The company reserves the right to make certain exclusions or
exceptions regarding eligibility on a case-by-case basis.
3. Part-time or on-leave employees are eligible for a pro-rated amount based on
the number of actual regular hours worked.
4. Payouts are targeted at a certain percentage of each individual's base
salary, set and/or adjusted with management discretion.
5. Payment is made on the first regularly scheduled pay date after the
announcement of quarterly earnings, or on such other date as deemed appropriate
by management.
6. All amounts earned but not paid under the plan (reductions from any "merit
factor", resignations with positive profit-sharing accruals, etc) are
eliminated, going back into company earnings.
7. Award pool allocation will be determined as a percentage of profits; after
close of each quarter, management, in its sole discretion, will set the
percentage for the corresponding quarter.
8. Payouts are subject to adjustment by management, and the CEO has final
determination of all profitability payments.
 
 

